Case: 21-1577   Document: 26     Page: 1   Filed: 03/23/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

    ALTAIR GLOBAL CREDIT OPPORTUNITIES
      FUND (A), LLC, ANDALUSIAN GLOBAL
   DESIGNATED ACTIVITY COMPANY, CROWN
 MANAGED ACCOUNTS FOR AND ON BEHALF OF
   CROWN/PW SP, GLENDON OPPORTUNITIES
  FUND, L.P., LMA SPC FOR AND ON BEHALF OF
   MAP 98 SEGREGATED PORTFOLIO, MASON
  CAPITAL MASTER FUND LP, NOKOTA CAPITAL
 MASTER FUND, L.P., OAKTREE-FORREST MULTI-
      STRATEGY, LLC (SERIES B), OAKTREE
    OPPORTUNITIES FUND IX, L.P., OAKTREE
  OPPORTUNITIES FUND IX (PARALLEL 2), L.P.,
  OAKTREE VALUE OPPORTUNITIES FUND, L.P.,
   OCEANA MASTER FUND LTD., OCHER ROSE,
    L.L.C., PENTWATER MERGER ARBITRAGE
 MASTER FUND LTD., PWCM MASTER FUND LTD.,
                SV CREDIT, L.P.,
                Plaintiffs-Appellants

                            v.

                   UNITED STATES,
                   Defendant-Appellee
                 ______________________

                       2021-1577
                 ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:17-cv-00970-RAH, Judge Richard A. Hertling.
Case: 21-1577      Document: 26     Page: 2    Filed: 03/23/2022




 2                                  ALTAIR GLOBAL CREDIT   v. US



                      ______________________

                          ON MOTION
                      ______________________

                           ORDER
    Upon consideration of the parties’ joint motion to vol-
 untarily dismiss this appeal pursuant to Federal Rule of
 Appellate Procedure 42(b),
       IT IS ORDERED THAT:
     (1) The motion is granted to the extent that the appeal
 is withdrawn.
       (2) The parties shall bear their own costs
                                      FOR THE COURT

     March 23, 2022                   /s/ Peter R. Marksteiner
         Date                         Peter R. Marksteiner
                                      Clerk of Court


 ISSUED AS A MANDATE: March 23, 2022